                     Case UNITED
                          16-16745-RAM DocBANKRUPTCY
                                   STATES  46 Filed 03/19/19 Page 1 of 2
                                                           COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                                                     CASE NO.: 16-16745-BKC-RAM
                                                                   PROCEEDING UNDER CHAPTER 13

IN RE:

CARLOS YZQUIERDO

_____________________________/
DEBTOR

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $158.28.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by May 3, 2019 to bring the Debtor
totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has not been
timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the Trustee
may file and serve a Report of Non-Compliance.

    As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed with prejudice to the filing of any bankruptcy proceeding for a period of 180 days from entry of
the Order of Dismissal without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 19th day of March
2019.


                                                            /s/_____________________________________
                                                                Nancy K. Neidich
                                                            NANCY K. NEIDICH, ESQUIRE
                                                            STANDING CHAPTER 13 TRUSTEE
                                                            P.O. BOX 279806
                                                            MIRAMAR, FL 33027-9806
              Case 16-16745-RAM   Doc 46   Filed 03/19/19   Page 2 of 2
                                                                   NOTICE OF DELINQUENCY
                                                                CASE NO.: 16-16745-BKC-RAM

                                  SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
CARLOS YZQUIERDO
1401 WEST FLAGLER STREET
APT. #1010
MIAMI, FL 33135-2299

ATTORNEY FOR DEBTOR
REBECCA PARSONS SCHRAM, ESQ.
4343 W FLAGLER STREET
SUITE 100
MIAMI, FL 33134
